Citation Nr: 1033119	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-18 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus, type II.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of a 
nose fracture.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 
1992.

This matter originates from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  In this decision the RO reopened and denied the 
Veteran's claim of entitlement to service connection for diabetes 
mellitus, type II, and denied his petition to reopen the claim of 
entitlement to service connection for residuals of a nose 
fracture.  The Veteran appealed this decision to the Board of 
Veterans' Appeals (Board).  In September 2007, the Veteran 
presented sworn testimony during a personal hearing in St. Louis, 
Missouri, which was chaired by the undersigned Veterans Law 
Judge. A transcript of the hearing has been associated with the 
Veteran's claims file.  In January 2009, the Board denied these 
claims.  Also in this decision the Board remanded for further 
development issues of entitlement to an initial disability rating 
in excess of 10 percent for residuals of a right eye injury, to 
include ocular pain, asthenopia and epiphora, and entitlement to 
a disability rating in excess of 10 percent for residuals of 
excision of a pilondial cyst.  

The Veteran appealed the Board's January 2009 denials to the 
United States Court of Appeals for Veterans Claims (CAVC).  In 
October 2009, the CAVC issued an order granting the parties' 
Joint Motion for Partial Remand based on an inadequate statement 
of reasons or bases for its determination.  

The remanded issues in the Board's January 2009 decision as noted 
above involving entitlement to an initial disability rating in 
excess of 10 percent for residuals of a right eye injury, to 
include ocular pain, asthenopia and epiphora, and entitlement to 
a disability rating in excess of 10 percent for residuals of 
excision of a pilondial cyst were not addressed by the CAVC and 
will likewise not presently be addressed by the Board as the 
January 2009 remand directives have not yet been completed.  

In August 2010, the Veteran's representative submitted additional 
evidence to the Board and waived agency of original jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2009).

The underlying issues of entitlement to service connection for 
diabetes mellitus, type II, and residuals of a nose fracture are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO.  VA will notify the appellant if additional 
action is required on his part.


FINDINGS OF FACT

1.  In a rating decision in January 2003, the RO denied the 
Veteran's claims of entitlement to service connection for 
diabetes mellitus, type II, claimed due to exposure to 
herbicides, and residuals of a fractured nose.  The Veteran was 
notified thereof by letter dated later that month, including his 
appellate rights.  The Veteran did not appeal these decisions and 
they are final.  

2.  Evidence associated with the claims file since the RO's 
January 2003 denial of entitlement to service connection for 
diabetes mellitus, type II, claimed as due to exposure to 
herbicides, was not previously before agency decision makers, is 
not cumulative or duplicative of evidence previously considered, 
relates to an unestablished fact necessary to substantiate the 
merits of the claim, and raises a reasonable possibility of 
substantiating the claim.

3.  Evidence associated with the claims file since the RO's 
January 2003 denial of entitlement to service connection for 
residuals of a fractured nose was not previously before agency 
decision makers, is not cumulative or duplicative of evidence 
previously considered, relates to an unestablished fact necessary 
to substantiate the merits of the claim, and raises a reasonable 
possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The January 2003 rating decision denying the Veteran's claims 
of entitlement to service connection for diabetes mellitus, type 
II, claimed as due to exposure to herbicides, and residuals of a 
fractured nose are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
CFR § 20.1103 (2009).

2.  Evidence received since the final January 2003 RO 
determination, in which the RO denied the Veteran's March 2002 
claim of entitlement to service connection for diabetes mellitus, 
type II, claimed as due to exposure to herbicides, is new and 
material, and this claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  Evidence received since the final January 2003 RO 
determination, in which the RO denied the Veteran's March 2002 
claim of entitlement to service connection for residuals of a 
fractured nose, is new and material, and this claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  The Board points out that the VCAA expressly provides 
that nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, e.g. Kent 
v, Nicholson, 20 Vet. App. 1 (2006), in addition to the duties 
imposed on the underlying claim of service connection, the Board 
finds that, in view of the Board's favorable disposition of the 
claims presently being decided with respect to reopening the 
claims of entitlement to service connection for diabetes 
mellitus, type II, and residuals of a nose fracture, the VCAA and 
its implementing regulations do not prevent the Board from 
rendering a decision as to these issues.

II.  Analysis

Pertinent Law and VA regulations

VA may reopen and review a claim that has been previously denied 
if new and material evidence is received since the last final 
decision.  That is, only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or upon 
a previous adjudication that no new and material evidence has 
been presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The last final denials to reopen the Veteran's claims of 
entitlement to service connection for diabetes mellitus, type II, 
claimed as due to exposure to herbicides, and residuals of a 
fractured nose, were in January 2003.  These decisions are final 
since the Veteran did not appeal them following notice to him of 
the decision and his appellate rights.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.204, 20.1103.

In the April 2006 rating decision, which is the subject of this 
appeal, the RO appears to have reopened the Veteran's claim of 
entitlement to service connection for diabetes mellitus, type II, 
claimed as due to exposure to herbicides.  However, the Board has 
a legal duty under 38 U.S.C.A. §§ 5108 and 7105 to consider the 
new and material evidence issue regardless of the RO's actions.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, 
the Board must first decide whether the Veteran has submitted new 
and material evidence that is sufficient to reopen the prior 
adverse January 2003 RO decision.

The definition of "new and material evidence" as set forth in 38 
C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This 
new regulation provides:  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 
38 C.F.R. § 3.156(a)).  This latest definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001.  
Id.  As the Veteran in this case filed an application to reopen 
claims of entitlement to service connection for diabetes 
mellitus, type II, and residuals of a nose fracture, in September 
2005, the revised version of 3.156 is applicable in this appeal.

Furthermore, for purposes of the "new and material" evidence 
analysis, the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffered from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
The last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.  
Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 
38 C.F.R. § 3.313(a).  VA has stated that "service in the 
Republic of Vietnam" includes service on inland waterways.  See 
66 Fed. Reg. 23,166 (May 8, 2001).

Diabetes mellitus, type II, is included in the list of diseases 
that shall be service-connected if a veteran was exposed to an 
herbicide agent during active military, naval, or air service and 
if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no evidence of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, with exceptions not applicable here.  38 C.F.R. § 
3.307(a)(6)(ii).

Diabetes Mellitus, Type II

The evidence of record at the time of the January 2003 adverse 
rating decision included the Veteran's service treatment records 
which are devoid of complaints of treatment for diabetes 
mellitus; a doctor's statement from the Veteran's family 
physician of three years, dated in March 2002, confirming that 
the Veteran had type II diabetes; and a VA general medical 
examination report in December 2002 diagnosing the Veteran as 
having diabetes type 2 with exercise as tolerated, per the 
Veteran.  

Also on file in January 2003 were statements from the Veteran 
wherein he reported serving in Vietnam, and a service personnel 
record that the Veteran provided showing that he had been 
assigned to Temporary Additional Duty in February 1972 with an 
Itinerary that included Guam, Republic of Philippines, Taiwan, 
Okinawa and Japan.  When the Veteran submitted this evidence in 
November 2002, he explained that he had been assigned to the 9th 
Airborne Command Control with missions that included aircraft 
flying from bases inside the Vietnam area, and that the reason 
his itinerary did not include Vietnam was because it would have 
been classified information.  In addition, the evidence included 
the Veteran's service personnel file which does not show service 
in Vietnam.

The evidence associated with the claims file since the January 
2003 rating decision includes additional service personnel 
records (received in September 2005) showing that the Veteran had 
been awarded the Humanitarian Service Medal for Operation New 
Life for the period from April 1 to November 1, 1975.  The RO 
also received information downloaded from the internet explaining 
that Operation New Life was a humanitarian effort to relocate 
orphans, refugees and evacuees from Southeast Asia to the United 
States during the period from April 1975 to September 1975.  In 
addition, the evidence includes the Veteran's September 2007 
hearing testimony regarding having served in Vietnam in the early 
part of his career in 1968, 1969 and 1970 when he flew with the 
Airborne Command Post out of Hickam Air Force Base.  He explained 
he had been assigned as security guard for the aircraft and went 
wherever he was told to go.  He added that his actual assignment 
had been at Wheeler Air Force Base in Hawaii and that he worked 
out of a place called Kunia Tunnel which was an underground 
command post by Schofield Barracks.  He testified that around 
1974 he flew on missions from Guam to Tan Son Nhi at Saigon 
International where they would pick up babies, fly to the 
Philippines, drop them off and then do another mission.  He said 
that during these missions he actually landed in Vietnam.  He 
estimated being on the ground in Vietnam probably an hour and a 
half to two hours every day for a month and a half to two months. 

The evidence noted above that was submitted after January 2003 is 
new in that it was not previously considered.  It is also 
material and relates to an unestablished fact necessary to 
substantiate the claim since it provides evidence of service in 
Vietnam.  This is particularly pertinent since the RO found in 
January 2003 that the evidence did not show that the Veteran had 
the required service in Vietnam.  When considering the above-
noted additional evidence together with evidence previously on 
file, the Board finds that the additional evidence received bears 
substantially upon the specific matter under consideration and 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the additional evidence 
received after January 2003 constitutes new and material evidence 
to reopen the claim of entitlement to service connection for 
diabetes mellitus, type II.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Residuals of a Nose Fracture

The evidence of record at the time of the January 2003 adverse 
rating decision included the Veteran's service treatment records 
which are devoid of complaints or treatment for a fractured nose.  
It also included a VA examination report dated in December 2002 
showing that the Veteran had a normal nasopharynx examination.  

The evidence of record that was received after January 2003 
includes an Incident/Complaint Report dated in January 1974 
stating that the Veteran had been assaulted by a suspect and had 
been hit in the head.  It also includes a statement received in 
August 2010 by a retired Colonel in the U.S. Air force stating 
that while serving as a Special Agent in charge of the Air Force 
Office of Special Investigations Investigative Unit, he had been 
aware that on January 2, 1974, the Veteran had been assaulted and 
seriously injured.  He said that the assault had resulted in an 
injury to the Veteran's nose.

In denying service connection for residuals of a fractured nose 
in January 2003, the RO noted that there was no evidence of a 
nose injury in service.  However, the evidence submitted after 
that decision suggests otherwise.  That is, there is the accident 
report of January 1974 noting that the Veteran had been assaulted 
and struck in the head, and a statement from a special agent who 
investigated the assault at the time who recalled that the 
assault resulted in an injury to the Veteran's nose.  
When considering the above-noted additional evidence together 
with evidence previously on file, the Board finds that the 
additional evidence received bears substantially upon the 
specific matter under consideration and raises a reasonable 
possibility of substantiating the claim.  The Board thus finds 
that the additional evidence received after January 2003 
constitutes new and material evidence to reopen the claim of 
entitlement to service connection for residuals of a nose 
fracture.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for diabetes mellitus, type II, 
is reopened.  To this extent only, the appeal is allowed.

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a nose 
fracture is reopened.  To this extent only, the appeal is 
allowed.


REMAND

Now that the Veteran's claims of entitlement to service 
connection for diabetes mellitus, type II, and residuals of a 
nose fracture have been reopened, additional development is 
necessary in order to properly decide the underlying merits of 
the claim.  

Regarding the claim of entitlement to service connection for 
diabetes mellitus, type II, as was noted in the October 2009 
Joint Motion for Partial Remand, the Veteran's service personnel 
records appear incomplete.  In this regard, the record shows that 
the RO asked the National Personnel Records Center (NPRC) in 
August 2002 to furnish the Veteran's dates of service in Vietnam.  
It does not appear that the NPRC responded to this request, but 
rather responded to the RO's subsequent request in November 2002 
requesting pages from the Veteran's personnel file.  However, the 
pages from the Veteran's personnel file do not include any 
station assignments beyond July 19, 1968.  Accordingly, in light 
of the additional evidence received regarding the Veteran's 
participation in Operation New Life from April 1975 to November 
1975, verification of his duty assignments during this operation 
must be requested, to include flight authorization records.

With respect to the now reopened claim of entitlement to service 
connection for residuals of a nose fracture, an attempt must be 
made to obtain the surgical records regarding nose reconstructive 
sugery that the Veteran testified he underwent in April 1992 at 
Kirtland Air Force Base.  Thereafter, a medical opinion should be 
obtained to determine whether the Veteran presently has residuals 
from the reported nose injury in service in 1974.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (holding that an examination 
is required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

Based on the foregoing, the case is REMANDED for the following 
action:

1.  Attempt to verify the Veteran's reported 
service in Vietnam, to specifically include 
during the period of his participation in 
Operation New Life from April 1975 to 
November 1975.  This should include obtaining 
the Veteran's personnel records showing his 
assignment duties during the period of 
Operation New Life as well as requesting the 
Veteran's flight authorization records during 
this period.  

2.  Request the surgical records from nose 
reconstructive surgery that the Veteran 
reportedly underwent in April 1992 at 
Kirtland Air Force Base and associate the 
records with the claims file.  If the records 
cannot be obtained, document this fact in the 
claims file.

3.  Thereafter, schedule the Veteran for an 
appropriate VA examination to ascertain the 
nature and etiology of the claimed residuals 
of a nose fracture.  It is imperative that 
the claims file be made available to the 
examiner for review of pertinent documents 
therein in connection with the examination.  
The examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that the 
Veteran has a nose disability related to 
service, to specifically include whether he 
presently has residuals of the reported nose 
injury in service in 1974 and, if so, what 
those residuals are.  The examiner is 
requested to provide a rationale for any 
opinion expressed and is advised that if a 
conclusion cannot be reached without 
resorting to speculation, he or she should so 
indicate and explain why. 

4.  Readjudicate the perfected issues on 
appeal.  If any benefit sought on appeal is 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to respond to 
the SSOC.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


